Citation Nr: 1018488	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  96-41 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1972, to include service in the Republic of Vietnam from 
August 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York, 
which determined new and material evidence was not received 
to reopen the claim.

In a July 2006 letter, the Veteran withdrew his request for a 
Board hearing.  See 38 C.F.R. § 20.702(e) (2009).

In an October 2007 decision, the Board reopened the Veteran's 
claim and remanded it to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development 
on the merits of the claim.  The AMC/RO completed the 
additional development as directed, denied the claim on the 
merits, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Medical evidence clearly and unmistakably shows the 
Veteran to have suffered from PTSD prior to his active 
service.

2.  The Veteran did not personally engage in combat with the 
enemy.

3.  The Veteran's claimed in-service stressors, asserted to 
aggravate his pre-existing PTSD, are neither confirmed nor 
verified.


CONCLUSION OF LAW

Pre-existing PTSD was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f), 3.306 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  After the Board reopened 
the Veteran's claim, VA notified him in October 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and notice of how disability ratings and effective 
dates are assigned in the event service connection is 
granted.  This notice was fully content-compliant.  38 C.F.R. 
§ 3.159(b)(1).  The claim was readjudicated in a March 2010 
supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Board notes that, even thought the Board remand 
instructed an examination was to be conducted only if the 
Veteran's claimed stressors were confirmed, the AMC/RO 
arranged an examination despite the absence of a confirmed 
stressor.  

In any event, the Veteran did not respond to the AMC/RO's 
repeat requests for specific information that could have been 
submitted to the appropriate agency to research his claimed 
stressors.  The Board finds the state of the record shows the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim via the presentation of 
pertinent evidence and testimony.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential).  
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always, 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
applicable criteria of Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) determine whether 
an applicant has a valid diagnosis of PTSD.  See 38 C.F.R. 
§ 4.125.  If the evidence establishes that a veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the Veteran's service, his lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Combat Exception

The Board notes the Veteran claimed the benefit he seeks 
should be granted on the basis of presumed validity.  The 
Board infers that he seeks to invoke the so-called combat 
exception but finds the preponderance of the probative 
evidence shows the Veteran is not a combat veteran and hence, 
he is not entitled to the exception.

Legal Standard For Exception

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The so called combat exception, however, does 
not obviate the need for evidence of a medical nexus between 
a current disability and military service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).

When applying the provisions of 38 U.S.C.A. § 1154 and 38 
C.F.R. § 3.304(f), the Board must test for the distinction 
between accepting lay evidence of personal combat, and 
accepting as sufficient, lay evidence of a claimed stressor 
once personal combat with the enemy is adequately 
established.  While a veteran's lay testimony alone is 
sufficient to verify a claimed in-service stressor if the 
claimed stressor is related to a veteran's engagement in 
combat with the enemy, a lay statement is not sufficient 
evidence, however, to establish that he or she engaged in 
personal combat with the enemy.  That factor must be 
established by objective, competent, and credible evidence of 
record.  The Board must make a finding of whether the Veteran 
engaged in personal combat with the enemy on a case-by-case 
basis.  VAOPGCPREC No. 12-99, p. 4 (October 18, 1999), cited 
at 65 Fed. Reg. 6,257 (2000).  The mere fact that service 
personnel records do not note combat service, standing alone, 
is not a sufficient basis to find the Veteran did not engage 
in combat with the enemy.  See Gaines v. West, 11 Vet. App. 
353 (1998).  

VA's General Counsel has interpreted the applicable statute 
and regulation as requiring that specific criteria be shown 
in order to qualify for the combat exception.  The General 
Counsel first noted that the term, "engage in combat," is 
given it's ordinary meaning-that is, the Veteran must have 
personally engaged in a fight with the enemy.  See VAOPGCPREC 
No. 12-99, p. 4. 

Although the Veteran claimed the benefit of the combat 
exception, the claims file compellingly shows that at no time 
has he in fact claimed personal involvement in combat.  
Instead, he has asserted to have been present at locations 
where his unit may have engaged the enemy and where his base 
or compound may have received enemy rocket or mortar fire.  
While the latter, if confirmed, may well be sufficient to 
show PTSD, see Pentecost v. Principi, 16 Vet. App. 124 
(2002), they do not establish personal involvement in combat.

In addition to the absence of a specific claim of having 
personally engaged in combat with the enemy, the Veteran's 
service personnel records note no entries that indicate 
personal combat.  As noted by the RO, the Veteran is not 
authorized wear of the Combat Action Ribbon, which is awarded 
to Marines, regardless of Military Occupation Specialty, who 
engage in combat.  A March 1970 document of Headquarters and 
Headquarters Squadron 18 notes the commander's Meritorious 
Mast where the Veteran, and others, were cited for their 
performance as part of the unit's Reaction Platoon.  The 
document notes the Reaction Platoon's mission was to assist 
in the defense of the Danang Air Base complex.  It does not, 
however, note any specific instance of base defense but 
addresses the fact the platoon's effective training forged it 
into a cohesive unit.  The Veteran's other pertinent 
decorations of record were awarded solely for his physical 
presence in Vietnam.  The Veteran asserted in his notice of 
disagreement that, because he served in the general theater 
of combat operations, he was considered to have been in 
combat.  Merely serving in a theater of combat operations, 
however, is insufficient to meet the standard of personal 
engagement in combat.  See  VAOPGCPREC No. No. 12-99, pp. 2-
3.
In light of the above factors, the Board finds the Veteran 
did not personally engage in combat with the enemy during his 
tour in Vietnam.  Therefore, there must be independent 
evidence to corroborate his statement as to the occurrence of 
the claimed stressors.  See Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).  The Veteran's testimony alone cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the Veteran has the burden of 
showing an increase in disability during service.  If the 
Veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

The Veteran's Report of Examination For Enlistment notes no 
psychiatric abnormality.  Thus, he is presumed to have been 
in sound mental condition at the time of his enlistment.  
38 C.F.R. § 3.304(b).  Service treatment records are entirely 
negative for any entries related to complaints, findings, or 
treatment for, an acquired mental disorder-to include PTSD.  
It was not until the mid-1990s that the Veteran was diagnosed 
with posttraumatic stress disorder.

As discussed in the section above on the VCAA, the AMC/RO 
arranged an examination of the Veteran in the absence of a 
confirmed stressor.  The February 2010 VA examination report 
notes that, after a comprehensive review of the claims file 
and examination of the Veteran, the examiner opined the 
Veteran's diagnosed PTSD existed prior to his entry into 
active service.

The voluminous psychiatric treatment records, both VA and 
non-VA, note the Veteran's multiple instances of inpatient 
psychiatric treatment.  All of these records note the 
Veteran's traumatic and troubled early childhood in his 
native Canada.  His father was murdered when he was three 
years of age, and he noted to examiners that he remembered 
seeing his father's body in a car.  The Veteran was 
subsequently placed in an orphanage at age seven and, while 
in residence there, he was repeatedly physically and sexually 
abused by two brothers unrelated to the Veteran.  The 
evidence of record clearly and unmistakably shows his 
experience at the orphanage remains the defining event of his 
life.  The medical records show it to be the chief etiology 
for the Veteran's chronic depression and alcoholism.

The February 2010 VA examination report notes the examiner 
also opined the Veteran's pre-existing PTSD was aggravated by 
his traumatic experiences in Vietnam.  The examination report 
notes the Veteran reported his Vietnam service included time 
served in Happy Valley and Hill 327, but he noted no specific 
stressor other than incoming mortar attacks on most nights.

The service personnel records note the Veteran's Military 
Occupation Specialty was a receiving supply clerk.  He told 
the VA examiner at the 2010 examination that he flew around I 
Corps primarily resupplying the troops in the field.  He also 
noted he had a specialty on the M-16 and grenade launcher.  
The claims file indicates that, in addition to the asserted 
mortar attacks, the Veteran claimed two events as in-service 
stressors.

An August 1994 VA Discharge Summary notes the Veteran 
reported that while at Hill 327 he witnessed a fellow marine 
burn to death.  He held himself responsible because he could 
not extinguish the fire due to the fire extinguisher having 
been used earlier to cool beer.  The medical records vary as 
to who used the fire extinguisher for that purpose.  Some 
note the Veteran as the culprit, while the August 1994 
summary notes the Veteran said fellow marines did so.  An 
August 1995 VA record notes the Veteran reported that, while 
holding the rank of E-5, he and his men fired on a position 
during the night.  The next day he discovered they had killed 
a woman and children.  In a September 1990 statement the 
Veteran asserted he saw bodies everyday.

The Board finds that the applicable law and regulations to 
require confirmation of a claimed stressor for purposes of 
service connection via aggravation of pre-existing PTSD just 
as is required for service connection on a direct basis.  See 
38 C.F.R. § 3.304(f).

The Board remanded the case with specific instructions that 
the Veteran was to again be given the opportunity to provided 
specifics on his claimed stressors so VA could attempt to 
confirm them-as was done in prior years.  While he provided 
releases for VA to obtain his private psychiatric treatment 
records, and he reported for his examination after receiving 
notice from the AMC/RO and medical facility, he did not 
respond to the AMC/RO's request for stressor-related 
information.  As a result, the Board is constrained to find 
the Veteran's claimed in-service stressor is not confirmed.

While the Board may not reject a confirmed diagnosis of PTSD 
by a qualified medical professional, the Board is not 
required to accept a medical opinion of linkage of the PTSD 
with a claimed in-service stressor based solely on a 
claimant's unconfirmed report.  Thus, the Board finds the 
preponderance of the evidence is against the Veteran's claim.  
38 C.F.R. §§ 3.303, 3.304(f), 3.305(b), 3.306.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


